Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/22 has been entered.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1,  4, 6-11, 13-15, 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide support for the limitation “the intermittent bonding precludes the creation of compartments or pockets between fabric layers”.  The specification as originally filed does not provide support for the limitation “intermittently bonded on the weaving machine during fabric making stage by employing, typically, the centre-stitched or self-stitched multi fabric making technique”.  The specification as originally filed does not provide support for the limitation “the plurality of bonded area and unbonded area are distributed in directions of length and width of the multi-layer fabric to cover a whole surface of the multi-layer fabric.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,  4, 6-11, 13-15, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 15, it is not clear what is meant by “quick dry”.  What speeds would be considered quick?  
Claim 1 recites a single layer or multi-layer fabric, however, claim 1 further recites numerous characteristics of the multi-layer fabric.  It is not clear what the structure of the single layer embodiment of claim 1 comprises other than that it is a fabric made from 100% polylactic acid fibers or yarns.  Further, claim 1 recites that there are at least 3 layers in the multi-layered fabric, but claim 7 recites that the multi-layer fabric comprises 2-10 layers.  The scope of claim 7 is not clear.  Further, claim 6 recites that the fabric is a multi-layer fabric and more than one layer of the fabric is bonded, however, claim 1 already recites that the at least three layers of the multi-layer fabric are intermittently bonded.  It is not clear how claim 6 further limits claim 1.  
In claims 4, 6-11, 13-14, 20, there is no antecedent basis for “the biodegradable and ecofriendly fabric of claim 1.  Claim 1 recites “a biodegradable and ecofriendly single layer or multi-layer fabric”, not a biodegradable and ecofriendly fabric, and therefore does not provide antecedent basis for the limitations as found in claims 4,6-11, 13-14, and 20.

Regarding claim 11, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
In claim 14, it is not clear what is meant by “controlled and optimized to improve”.  It is not clear how improvements and optimization are measured or what would be considered an improvement or optimization.  The scope of the claim Is not clear.
In claim 15, the limitation “a combination of plain, twill, satin, sateen and dobby weave to the layers of multi-layer fabric” is not understood as written.  For purposes of applying art, this limitation will be construed as meaning the multi-layered fabric is made by any of the recited weaving methods.  Further, in claim 15, the use of the phrase “employing, typically” renders the scope of the claim indefinite because it is not clear whether the limitations following the term “typically” are required or are optional.  
In claim 20, it is not clear what is meant by “Typically”.  The claim is not understood as written, are the limitations after “typically” required or optional?
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 207535423.
CN ‘423 discloses a single layer of woven fabric made from 100% polylactic acid fibers/yarns.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7-11, 14-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 207535423, ( partial translation previously attached to advisory action dated 6/6/22),  in view of Hozumi et al, U.S. Patent Application Publication No. 2016/0289870.
CN ‘423 discloses a multi-layered woven fabric comprising three layers of woven 100% pure polylactic acid fibers.  Since the fabric layers of CN ‘423 are woven, they will necessarily have the claimed functions and properties such as wicking function, antimicrobial activity and liquid and vapor permeability, since the instant specification teaches that these properties are due to the materials used and the woven nature of the fabric which are the same in CN ‘423 as in the claimed invention.  The material of CN ‘423 is capable of performing the intended uses listed in claims 8-11.
CN ‘423 differs from the claimed invention because it does not clearly teach that the multilayered fabric is integrally woven and intermittently bonded, and does not teach adding additional layers, or the claimed warp and weft thread density and yarn size.
However, Hozumi discloses that multiple layers of woven fabric can be integrally formed on a weaving machine using weaving machine technology so that they are intermittently bonded.  See figure 1 as well as paragraph 0045-0050. The weaving process would not result in compartments or pockets between the fabric layers.
Therefore, it would have been obvious to have integrally woven and thus intermittently bonded the layers of the fabric CN ‘423 in view of Hozumi that integral weaving was a known and useful way of combining woven fabric layers.
It further would have been obvious to have provided additional layers and to have selected weave density and yarn size in view of the intended use of the final product, recognizing that finer yarns produce finer pores and coarser yarns produce larger pores in a woven fabric, and that weave density will also control both porosity and stability in the final woven fabric.
Claim(s) 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘423 in view of Hozumi as applied to claims above, and further in view of Warner et al, U.S. Patent Application Publication No. 2008/0095959.  
CN ‘243 differs from the claimed invention because it does not disclose heat bonding the layers.  
However, Warner et al teaches woven fabrics comprising polylactic acid fibers can be heat bonded.  See paragraph 0024.
Therefore, it would have been obvious to have employed thermal bonding to further bond the layers of the fabric CN “243 depending on the structure desired in the final product, such as a heat sealed perimeter structure as taught by Warner.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘243 in view Hozumi as applied to claims above, and further in view of Suzuki et al, U.S. Patent Application Publication No. 200700539347.
CN ‘243 differs from the claimed invention because it does not disclose the presence of antibacterial coatings.
However, Suzuki teaches that antibacterial coatings can be applied to fabrics in order to improve the fabric.  
See paragraph 0060.
Therefore, it would have been obvious to one of ordinary skill in the art to have applied antibacterial coatings to the fabric of CN ‘243 in order to further improve the fabric by making it antibacterial.
Applicant’s arguments with respect to claim(s) 1,  4, 6-11, 13-15, 18-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789